DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 recites a straight chain saturated hydrocarbon with melting point below 50C. Claim 30 depends on claim above and recited that such hydrocarbon has a melting point between 0 and 100C.  .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and new claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Salyer et al (US 5053446) or Qiang et al (CN 1482204, cited in IDS and cited in a previous Office Action) in view of Takashi et al (JPH0748561, cited in IDS and a previous Office Action).

Salyer teaches a composition, comprising 50 grams of the Witco 45A wax and 5 g of grams HDPE pellets (i.e. 9% of polymer and 91% of wax), (see Example 9 at 16:65).

Witco 45A wax is mixtures of crystalline alkyl hydrocarbons,  which melts in the range of 10 to 50 C (see 9:45).



Qiang teaches a composition, comprising polyolefin, paraffin wax at 30/70 ratio and vinyl trimethoxysilane (see Examples 1 and 2) and phase change temperature of 20-80 C (see Abstract).

Salyer and Qiang do not teach ethylene/octene copolymer and Salyer fails to disclose an amount of the copolymer, cited in claims 28-29.
Takashi et al (JPH0748561) teach such a copolymers (see 0012) and 30-90% of oily substance (see 0015). 
Note that Salyer, Takashi and Qiang use their compositions in energy storage devices.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) , 325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 ( CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use octane-modified polyethylene in Qiang’s and Salyer’s compositions, since it is a known material based on its suitability for its intended use.
Note that the oily substance can include paraffin, paraffin wax, isoparaffin, hydrocarbon such as polyethylene wax, fatty acid, fatty acid ester, fatty acid) and the like (see 0014).


4.	Claims 2-5 and new claims 19-26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20150025165) in view of Takashi et al (JPH0748561), both cited in the previous Office Actions.

Chen teaches a foamed sheet formed from the composition (see Table 2, Examples 1-3 and 5) comprising copolymer of ethylene and 1-octene (OBC-3, see 0090, meeting the limitations of claims 3 and  4), paraffin oil (see 0092, meeting the limitations of claim 4 and new claim 22) and Zinc Stearate (see 0086).
In reference to claim 5, Chen teaches the sheet can contain such lubricants as polyethylene waxes, polypropylene waxes, natural and synthetic paraffin waxes and combination s thereof (see 0058).
Note that when polyethylene and polypropylene waxes applied together, the limitations of claim 5 are met, because polyethylene wax is a straight chain hydrocarbon with melting point above 50C and polypropylene wax is a low molecular weight polypropylene.
In reference to new claims 19-21 and 23, Chen teaches a composition , where olefin copolymer is present in an amount of 5 wt % to 40 wt %, and the mineral oil is present in an amount of 15 wt % to 45 wt % (see claim 4).
In reference to claim 26, Chen teaches a polymer blend, which includes two polyolefin members (see 0048)
Chen fails to teach an aluminum salt and amount of saturated hydrocarbon of claims 24-25.

Takashi teaches ethylene-octene (see 0012) and 30-90% of oily substance (see 0015). 
In reference to a limitation of claim 2, Takashi teaches a metal salt, alumina and aluminum hydroxide (see 0016).
Thus, both fatty acid and aluminum hydroxide are present in the composition, which in hot melt can be converted to fatty acid aluminum salt.
Note that both Takashi and Chen use their compositions in energy storage devices.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 ( 1945) , 325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 ( CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use Takashi’s hydrocarbon amount and aluminium stearate (instead of Chen’s Zinc Stearate) in Chen’s composition, since it is a known material based on its suitability for its intended use.
Response to Arguments
5.	Applicant’s arguments with respect to claim 1-5 and 19-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765